DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Alexander H. Spiegler on 12/15/2021.

The application has been amended as follows: 

In the claims, amend claims 1 and 9 as follows:
Claim 1.         (Currently Amended) An immediate release stable pharmaceutical composition for oral administration, wherein said composition comprises Apremilast or pharmaceutically acceptable salts thereof, at least one diluent, a binder which is pregelatinized starch and a lubricant;
wherein said pregelatinized starch is present in an amount of about 14% by weight based on the total weight of the composition and said pregelatinized starch is not a disintegrant, and 
wherein said composition is a disintegrant free composition.
Claim 9.	(Currently Amended) A process for preparation of disintegrant free immediate release stable pharmaceutical composition comprising Apremilast and one or more pharmaceutical acceptable excipients, wherein said process comprising the steps of:
, wherein said pregelatinized starch is not a disintegrant;
b) blending mixture of step (a) in a suitable blender;
c) adding lubricant to blended mixture of step (b) followed by blending to form lubricated
blend;
d) formulating material of step (c) into a suitable dosage form; and
e) optionally coating the dosage form obtained in step (d), 
wherein said pregelatinized starch is present in an amount of about 14% by weight based on the total weight of the composition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance is the amendment to the claims specifying that the disintegrant free Apremilast composition contains pregelatinized starch at about 14% based on the total weight of the composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613